DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
Claims 1-15 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being anticipated by Lee (US 20130320843 A1).
Regarding claim 1, Lee teaches a light diffusion lens (Fig. 5; ¶43) comprising: 
a bottom surface (Fig. 5); 
Fig. 5); and 
an exit surface (24) from which light incident through the incidence surface is emitted (Fig. 5), 
wherein at least two protrusions (Fresnel surfaces, described in ¶35) are formed on the incidence surface symmetrically in relation to an optical axis (Fig. 5).
Regarding claim 2, where Lee anticipates the light diffusion lens of claim 1, and further discloses wherein each of the at least two protrusions is disposed within a predetermined divergence angle based on the optical axis (alpha2), and the divergence angle is less than or equal to 50 degrees (Fig. 2 showing that similarly disposed Fresnel surfaces of Fig. 5 diverge at approximately 35 degrees).
Regarding claim 3, where Lee teaches the light diffusion lens of claim 1, and further discloses wherein each of the at least two protrusions is convexly formed from the incidence surface toward the optical axis (¶42).
Regarding claim 4, where Lee teaches the light diffusion lens of claim 3, and further discloses wherein an edge at which the at least two protrusions and the incidence surface meet has a circular shape (¶42, annular).
Regarding claim 7, where Lee teaches the light diffusion lens of claim 1, Lee further discloses wherein at least two dimples (26) are formed on the exit surface symmetrically in relation to the optical axis (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Reference may be made to the following documents of record:

    PNG
    media_image1.png
    368
    637
    media_image1.png
    Greyscale


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above.
Regarding claim 5, where Lee teaches the light diffusion lens of claim 1, Lee does not explicitly show wherein the sum of areas of the at least two protrusions is less than or equal to 30% of an entire area of the incidence surface.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Lee has demonstrated the general conditions of the claim as detailed above, and discloses benefit of employing Fresnel surfaces including reduction of lens material volume by to make production easier (¶45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have minimized the area of the protrusions relative to the lens device for the purpose of making production easier, thereby satisfying the claimed range.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim1 above, and further in view of D2.
Regarding claim 6, where Lee teaches the light diffusion lens of claim 1, but does not explicitly show wherein any point on each of the at least two protrusions corresponds to the center of the height of the incidence surface.
D2 explicitly shows wherein any point on each of the at least two protrusions corresponds to the center of the height of the incidence surface (Fig. 4, protrusion heights corresponding to incidence surface heights).
It would have been obvious to one of ordainry skill in the art before the effective filing date of the claimed invention to have provided the protrusions corresponding to the center of the height of the incidence surface for the purpose of achieving maximal diffusion of the incident light.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 7 above, and further in view of D1 and D3.
Regarding claims 8 and 9, where Lee teaches the light diffusion lens of claim 7, and explicitly shows wherein each of the at least two dimples is disposed within a predetermined divergence angle based on the optical axis (¶43).
Lee does not explicitly show an angle between the optical axis and a center of each of the at least two dimples ranges from about 36 degrees to about 40 degrees, or an ellipsoidal shape thereof
D1 explicitly shows dimples on the exit surface (¶54, texturing with a variety of shapes and optical structures, including grooves, facets, protrusions, holograms, with regular or irregular structure i.e. dimples). D3 also discloses symmetrical ellipsoidal dimples (Fig. 1a, Claims 1 and 2).
Lee with ellipsoidal dimples according to the teaching of D1 and D3 for the purpose of shaping the light distribution as desired.
The modified Lee does not explicitly show an show an angle between the optical axis and a center of each of the at least two dimples ranges from about 36 degrees to about 40 degrees.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The modified Lee has disclosed providing a variety of structures, including ellipsoidal dimples, across the exit surface of the lens. Benefit of optimizing the angle with the optical axis includes shaping the light distribution as desired, e.g. illuminating an angle sensitive hologram as noted by D1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the angle of the ellipsoidal dimples with respect to the optical axis for the purpose of shaping the light distribution as desired, e.g. illuminating an angle sensitive hologram as noted by D1.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 7 above, and further in view of D1.
Regarding claim 10, Lee teaches a light diffusion lens (Fig. 5, ¶43) comprising: 
a bottom surface (Fig. 5) having an elliptical shape (circle being an ellipse with equal major and minor axes); 
an incidence surface concavely formed inward the bottom surface from one area (an incidence hole) thereof (Fig. 5, along axis 22); and 
Fig. 5, along axis 22), wherein at least two dimples (26) are disposed on the exit surface symmetrically in relation to an optical axis (Fig. 5, ¶43).
D1 explicitly shows a diffusing lens with an elliptical base (¶63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the non-circular elliptical base of D1 with the diffusing lens of Lee for the purpose of diffusing an elliptical light distribution, e.g. for illuminating angle sensitive holograms.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 7 above, and further in view of D1 and D3.
Regarding claim 11, the modified Lee teaches the light diffusion lens of claim 10, and Lee explicitly shows wherein each of the at least two dimples is disposed within a predetermined divergence angle based on the optical axis (¶43, Fig. 5).
Lee does not explicitly show and an angle between the optical axis and a center of each of the at least two dimples ranges from about 36 degrees to about 40 degrees.
D1 explicitly shows dimples on the exit surface (¶54, texturing with a variety of shapes and optical structures, including grooves, facets, protrusions, holograms, with regular or irregular structure i.e. dimples). D3 also discloses symmetrical ellipsoidal dimples (Fig. 1a, Claims 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have textured the lens of Lee with ellipsoidal dimples according to the teaching of D1 and D3 for the purpose of shaping the light distribution as desired.
The modified Lee does not explicitly show an angle between the optical axis and a center of each of the at least two dimples ranges from about 36 degrees to about 40 degrees.
Lee has disclosed providing a variety of structures, including ellipsoidal dimples, across the exit surface of the lens. Benefit of optimizing the angle with the optical axis includes shaping the light distribution as desired, e.g. illuminating an angle sensitive hologram as noted by D1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the angle of the ellipsoidal dimples with respect to the optical axis for the purpose of shaping the light distribution as desired, e.g. illuminating an angle sensitive hologram as noted by D1.
Regarding claim 12, the modified Lee teaches the light diffusion lens of claim 10, and further discloses wherein each of the at least two dimples has an elliptical shape (Figs. 3 and 5, ¶43).

Allowable Subject Matter
Claims 13-15 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 13, the prior art when taken alone or in combination as above teaches elliptically shaped dimples, and D7 teaches asymmetric shaped dimples (Fig. 13).
However, the best prior art Lee in view of D1 in view of D3 in view of D7 does not explicitly show wherein a first dimple of an elliptical shape is formed on the exit surface at a position of a predetermined first radius from an optical axis, at least two second dimples having an elliptical shape are formed on the exit surface at a position of a second radius that is smaller than the first radius, and a third dimple having an elliptical shape is formed on the exit surface at a position of a third radius that is smaller than the second radius.

Regarding claims 14 and 15, the dependent claims depend from an allowable claim and are therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.